Name: 79/70/EEC: Commission Decision of 20 December 1978 amending for the second time Decision 78/360/EEC authorizing certain Member States to sell butter at a reduced price in the form of concentrated butter (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  foodstuff;  prices;  processed agricultural produce
 Date Published: 1979-01-24

 Avis juridique important|31979D007079/70/EEC: Commission Decision of 20 December 1978 amending for the second time Decision 78/360/EEC authorizing certain Member States to sell butter at a reduced price in the form of concentrated butter (Only the English text is authentic) Official Journal L 017 , 24/01/1979 P. 0010 - 0010****( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 13 . ( 2 ) OJ NO L 204 , 28 . 7 . 1978 , P . 6 . ( 3 ) OJ NO L 169 , 18 . 7 . 1968 , P . 1 . ( 4 ) OJ NO L 291 , 28 . 12 . 1972 , P . 17 . ( 5 ) OJ NO L 86 , 1 . 4 . 1978 , P . 33 . ( 6 ) OJ NO L 166 , 22 . 6 . 1978 , P . 30 . ( 7 ) OJ NO L 103 , 15 . 4 . 1978 , P . 35 . ( 8 ) OJ NO L 238 , 30 . 8 . 1978 , P . 22 . COMMISSION DECISION OF 20 DECEMBER 1978 AMENDING FOR THE SECOND TIME DECISION 78/360/EEC AUTHORIZING CERTAIN MEMBER STATES TO SELL BUTTER AT A REDUCED PRICE IN THE FORM OF CONCENTRATED BUTTER ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/70/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 804/68 OF 27 JUNE 1968 ON THE COMMON ORGANIZATION OF THE MARKET IN MILK AND MILK PRODUCTS ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1761/78 ( 2 ), AND IN PARTICULAR ARTICLE 6 ( 7 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 985/68 OF 15 JULY 1968 LAYING DOWN GENERAL RULES FOR INTERVENTION ON THE MARKET IN BUTTER AND CREAM ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2714/72 ( 4 ), AND IN PARTICULAR ARTICLE 7A THEREOF , WHEREAS COMMISSION REGULATION ( EEC ) NO 649/78 ( 5 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1369/78 ( 6 ), PROVIDES THAT THE MEMBER STATES MAY BE AUTHORIZED TO SELL BUTTER FROM PUBLIC STORAGE OR TO GRANT AID FOR BUTTER FROM PRIVATE STORAGE RELEASED FOR DIRECT CONSUMPTION AS CONCENTRATED BUTTER ; WHEREAS SEVERAL MEMBER STATES HAVE BEEN AUTHORIZED BY COMMISSION DECISION 78/360/EEC ( 7 ), AS AMENDED BY DECISION 78/707/EEC ( 8 ), TO SELL BUTTER AT A REDUCED PRICE IN THE FORM OF CONCENTRATED BUTTER ; WHEREAS IRELAND HAS ALSO REQUESTED AUTHORIZATION TO SELL 150 TONNES OF BUTTER AND IS IN A POSITION TO GUARANTEE THAT THE BUTTER IN QUESTION REACHES ITS PRESCRIBED DESTINATION ; WHEREAS THE SAID DECISION SHOULD BE AMENDED TO ALLOW THIS REQUEST ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR MILK AND MILK PRODUCTS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING IS ADDED TO ARTICLE 1 ( 2 ) OF DECISION 78/360/EEC : ' IRELAND 150 TONNES ' . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 20 DECEMBER 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT